DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct grammatical  informalities:
In claim 1,
		Line 5, change “a film” to – the film –
In claim 8,
		Line 1, change “a  metal oxide ” to – the metal oxide  –
In claim 10,
		Line 1, change “a metal” to – the metal –
In claim 14,
		Line 5, change “a film” to – the metal  film –
In claim 15,
		Line 1, change “the metal” to –the metal film --

Allowable Subject Matter
Claim 1 is allowable. The restriction requirement  as set forth in the Office action mailed on 10/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.   Claims 10-11 and 14-15, directed to non- elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
►	Recorded Prior Art fails to disclose or suggest combination steps of process method as characteristics recited in base claim 1 comprising  implanting ions into a film on a substrate surface, the film having a seam between the first sidewall and the second sidewall, the film comprising a metal oxide or a metal, wherein implanting ions into the film breaks bonds in the film and allows the film to reflow and close the seam.
►	Recorded Prior Art fails to disclose or suggest combination steps of process method as characteristics recited in base claim 12 comprising  implanting ions into a metal oxide film on a substrate surface, the substrate surface including the film on at least one of the at least one feature, the metal oxide film having a seam between the first sidewall and the second sidewall, wherein implanting ions into the metal oxide film occurs at a temperature less than about 500 °C and breaks bonds in the metal oxide film to allow the metal oxide film to reflow and close the seam.
►	Recorded Prior Art fails to disclose or suggest combination steps of process method as characteristics recited in base claim 14 comprising  implanting ions into a metal film on a substrate surface,  the metal film having a seam between the first sidewall and the second sidewall, wherein implanting ions into the metal film occurs at a temperature less than about 500 C and breaks bonds in the metal film to allow the metal film to reflow and close the seam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819